EXHIBIT STATE OF NORTH CAROLINA ORANGE COUNTY LEASE MODIFICATION AGREEMENT NO. 1 THIS LEASE MODIFICATION AGREEMENT NO. 1 (this “Agreement”)is made and entered into as of this 16th day ofFebruary, 2009 (the “Execution Date”), by and between The Exchange at Meadowmont LLC, a North Carolina limited liability company(“Landlord”), and Pozen, Inc., an Delaware corporation, authorized to conduct business in the State of North Carolina (“Tenant”). WITNESSETH: WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated November 21, 2001 (the “Lease”), pursuant to which Tenant agreed to lease from Landlord approximately 17,009 square feet of space (the “Leased Premises”) contained in Suite 400 in the building known as Exchange West and located at 1414 Raleigh Road, Chapel Hill, North Carolina27517 (the “Building”).(The Lease is incorporated herein by reference in its entirety.Any capitalized term used and not otherwise defined herein shall have the meaning ascribed to it in the Lease.); and WHEREAS, the current Expiration Date of the Lease is February 28, 2010; and WHEREAS, Exhibit G of the Lease (Renewal Options) sets forth two (2) options to renew the Term of the Lease for a period of either three (3) or five (5) years, at Tenant’s discretion, on the terms and conditions set forth therein; and WHEREAS, the Lease provides for a separating Base Operating Expense Factor and Real Estate Tax Stop and the parties wish to combine the factors and include the Tax Stop (and tax related expenses) with the Operating Expense Factor and in the Operating Expenses; and WHEREAS, Exhibit H of the Lease (First Offer Rights) sets forth two (2) separate options for Tenant to lease additional space in the Building; and WHEREAS Landlord and Tenant desire to renew the Term of the Lease for five (5) years and seven (7) months and make certain other modifications to the Lease, upon the terms and conditions contained herein. NOW, THEREFORE, in consideration of the premises, rent, mutual covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, Landlord and Tenant hereby agree as follows: - 1 - 1.Renewal of Term/Basic Lease Provisions.Effective as of the Execution Date, the Lease is hereby renewed for a period of five (5) years and seven (7) months, so that the revised Expiration Date of the Lease shall be September 30, 2015.The time period from March 1, 2010, through September 30, 2015, is hereby deemed to be the “Renewal Term”.Therefore, effective as of the commencement of the Renewal Term (i.e., March 1, 2010) or the Execution Date, as applicable, Section 2.01 of the Lease is hereby amended as follows: A. Effective as of the Execution Date, Subsection 2.01(d) of the Lease (Base Rent) is hereby amended as follows: (i) Monthly Base Rent during the Renewal Term will be changed to equal Twenty-six Dollars and Seventy-three Cents ($26.73) per square foot contained in the Leased Premises, per annum; (ii) Monthly Base Rent is hereby abated for months one (1) through six (6) of the Renewal Term and month 37 of the Renewal Term; and (iii) Monthly Base Rent shall be escalated by two percent (2.0%) increases each March 1st throughout the Renewal Term.Therefore, effective as of the Execution Date, the Lease is hereby amended by modifying the Base Rent chart currently set forth in Subsection 2.01(d) of the Lease to the following: Date(s) Price Per Square Foot, per annum (rounded) Square Feet Annual (or for time period noted) Base Rent Monthly Base Rent 3/1/08 through 2/28/09 $23.71 17,009 $403,207.44 $33,600.62 3/1/09 through 2/28/10 $24.21 17,009 $411,859.32 $34,321.61 3/1/10 through 8/31/10 $0.00 ($26.73/SF Base Rent abated) 17,009 $0.00 ($26.73/SF Base Rent abated for 6 months) $0.00 ($26.73/SF Base Rent abated) 9/1/10 through 2/28/11 $26.73 17,009 $227,325.30 (for 6 months) $37,887.55 3/1/11 through 2/29/12 $27.26 17,009 $463,743.60 $38,645.30 3/1/12 through 2/28/13 $27.81 17,009 $473,018.52 $39,418.21 3/1/13 through 3/31/13 $0.00 ($27.81/SF Base Rent abated) 17,009 $0.00 ($27.81/SF Base Rent abated 1 month) $0.00 ($27.81/SF Base Rent abated) 4/1/13 through 2/28/14 $28.37 17,009 $442,272.27 (for 11 months) $40,206.57 3/1/14 through 2/28/15 $28.93 17,009 $492,128.40 $41,010.70 3/1/15 through 9/30/15 $29.51 17,009 $292,816.37 (for 7 months) $41,830.91 Tenant shall also continue to be responsible for Additional Rent payments during the Renewal Term pursuant to Article 4 of the Lease; and - 2 - B. (i) Effective as of the Execution Date, Subsection 2.01(e) of the Leaseis hereby amended by changing the Base Operating Expense Factor from“$4.75” to that of “$6.75” and deleting the reference to the “Base Real Estate Tax Stop”;and (ii)Effective as of the commencement of the Renewal Term, Subsection 2.01(e) of the Lease is hereby amended by changing the Base Operating Expense Factor from“$6.75” to that of “$8.75”; and C. Effective as of the Execution Date, Subsection 2.01(g) of the Lease (Term) is hereby amended to reflect the addition of the Renewal Term to the Term of the Lease by (i) changing the number “8” next to the word “Year(s)” to the number “13”, and (ii) changing the number “0” next to the word “Month(s)” to the number “7”; and D. Effective as of the Execution Date, Subsection 2.01(h) of the Lease (Expiration Date) is hereby amended to reflect the Renewal Term by changing the current Expiration Date of “February 28, 2010”, to that of “September 30, 2015”. 2.Operating Expense Adjustment.Landlord and Tenant specifically acknowledge and agree that, effective as of the Execution Date, the Base Operating Expense Factor shall include the Base Real Estate Tax Stop.Therefore, all references in the Lease to the “Operating Expense and Real Estate Tax Adjustment”, including those in Sections 4.03 and 4.04, shall change to the “Operating Expense Adjustment”.As a result of the change the definition for Operating Expenses shall include real estate taxes that were formerly provided for in the separate Real Estate Tax adjustment. 4.Security for the Lease.Effective as of the commencement of the Renewal Term,
